Citation Nr: 1600582	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-43 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for fibromyalgia.  

2.  Entitlement to service connection for polyarthritis.  

3.  Entitlement to service connection for chronic fatigue syndrome.  

4.  Entitlement to service connection for body spasms.  

5.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial compensable rating for lower neck scar status post cervical spine fusion.  

7.  Entitlement to an initial compensable rating for anterior trunk scars status post cervical spine fusion.  

8.  Entitlement to an initial rating in excess of 40 percent for cervical spine disability.  

9.  Entitlement to an initial rating in excess of 40 percent for radiculopathy left upper extremity.  

10.  Entitlement to an initial rating in excess of 30 percent for radiculopathy right upper extremity.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for a cervical spine disability, radiculopathy of the right and left upper extremities, and for lower neck and anterior trunk scars associated with his cervical spine fusion surgery.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing; a transcript of the hearing is associated with the claims file. 

The Board notes that the September 2013 rating decision denied entitlement to service connection for bipolar disorder and PTSD.  Inasmuch as the evidence of record reflects multiple psychiatric diagnoses, and the Veteran testified at the July 2015 video conference hearing that he would be satisfied with a grant of service connection for any psychiatric disorder, the Board has recharacterized the claim as a claim for service connection for a variously diagnosed psychiatric disorder, to include PTSD, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a psychiatric disorder, and initial increased ratings for the cervical spine, and radiculopathy of the right and left upper extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 15, 2015, at the video conference hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for fibromyalgia, chronic fatigue syndrome, polyarthritis, body spasms, and entitlement to initial increased ratings for lower neck and anterior trunk scars status post cervical spine fusion.  

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issues of entitlement to service connection for fibromyalgia, chronic fatigue syndrome, polyarthritis, body spasms, and entitlement to initial increased ratings for lower neck and anterior trunk scars status post cervical spine fusion.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, the Veteran has withdrawn his appeal of the issues of entitlement to service connection for fibromyalgia, chronic fatigue syndrome, polyarthritis, body spasms, and entitlement to initial increased ratings for lower neck and anterior trunk scars status post cervical spine fusion, at his July 2015 video conference hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  In this regard, the Board notes that at the July 2015 video conference hearing, as to the claims for service connection for chronic fatigue syndrome, polyarthritis, body spasms, and fibromyalgia, the Veteran's attorney testified, "[T]he [V]eteran acknowledges that he does not have a nexus statement that would satisfy those ... and ... we would request that within the next 30 days, if we're not able to obtain that, he may withdraw those."  As no evidence was received after the July 2015 hearing regarding these matters, based on the testimony presented by the Veteran's attorney, the Board finds these issues to have been withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for cervical spine disability, radiculopathy of the left and right upper extremities, and lower neck and anterior trunk scars status post cervical spine fusion, for a combined 80 percent rating.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The record reflects that the Veteran last worked in 2006 as a computer support technician.  See July 2015 video conference hearing.  The Veteran's educational background includes approximately three years of college.  See September 2005 VA treatment record.  

The evidence of record includes a September 2013 VA examination report wherein it was noted that the Veteran has 9 flare-up episodes per year, lasting days to weeks.  It was further indicated that the Veteran was not able to perform his job as a computer repair technician during these flare-ups.  The examiner found that the Veteran had moderate intermittent pain and moderate paresthesias of the right and left upper extremities.  The examiner found that the Veteran had at least 4 weeks but less than 6 weeks of incapacitating episodes per year.  The Veteran's functional limitations included being able to lift 50 pounds, walking half a mile at a time, walking 3 miles in an 8 hour day, sit and stand for 15 minutes at a time, and sit and stand for 4 hours in an 8 hour day.  

The evidence also includes an August 2015 report from Dr. M. Giovanniello, wherein it was opined that the Veteran has been unable to work for the last 8 years secondary to medical/musculoskeletal issues.  Secondary to multiple musculoskeletal problems with development of chronic pain syndrome, the Veteran has severe functional deficits with inability to perform any type of functional activity approximately 7 to 10 days per month.  Secondary to the Veteran's severe chronic pain, he requires bedrest during times of aggravations to manage his symptoms.  Based on these findings, it was opined that these functional deficits will be permanent in nature secondary to his multiple musculoskeletal issues.  

In addition, an August 2015 private vocational assessment report by A. Johnson, a vocational expert, it was opined that the Veteran would be unable to stay on task and produce an acceptable amount of work as a result of his service-connected disabilities.  The need to alternate positions at 15 minute intervals alone would eliminate the ability to perform competitive employment, as the Veteran would be unable to complete his work tasks if he were constantly changing positions due to pain.  In addition, the Veteran would have absences in excess of what is generally tolerated by employers, as evidenced by him losing multiple jobs as a result of his absences and inability to perform his job tasks.  Also, the limitation to sitting for 15 minutes and standing for 15 minutes is less than sedentary and would eliminate the ability to perform substantial gainful employment.  In regards to the Veteran's upper extremities, he has pain and numbness, particularly with his left, dominant arm.  Unskilled sedentary work requires the use of the bilateral hands on a frequent to constant basis, which the Veteran is not capable of.  Thus, in the vocational expert's opinion, the Veteran is completely disabled from the workforce as a result of his service-connected disabilities.  His service-connected disabilities and subsequent limitations have resulted in an ability to attend to basic work requirements and result in him being unable to maintain substantially gainful employment.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that VA examination found the Veteran's cervical spine disability resulted in at least 4 weeks of incapacitating episodes per year, and a vocational expert opined that the Veteran's service-connected disabilities have resulted in him being unable to maintain substantially gainful employment.  There is no opinion to the contrary.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

The appeal of the issue of whether new and material evidence has been received to reopen the claim of service connection for fibromyalgia is dismissed.  

The appeal of the issue of entitlement to service connection for polyarthritis is dismissed.  

The appeal of the issue of entitlement to service connection for chronic fatigue syndrome is dismissed.  

The appeal of the issue of entitlement to service connection for body spasms is dismissed.  

The appeal of the issue of entitlement to an initial compensable rating for lower neck scar status post cervical spine fusion is dismissed. 

The appeal of the issue of entitlement to an initial compensable rating for anterior trunk scars status post cervical spine fusion is dismissed.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  


REMAND

In regards to the claim for service connection for a variously diagnosed psychiatric disorder, the Board finds that further evidentiary development is warranted before the claim may be adjudicated.  Specifically, the Veteran alleges that he has PTSD due to a stressor during active service.  He indicates that he witnessed the suicide of a fellow service member ("Patrick") aboard the USS Wichita in January 1990.  Personnel records show that he was stationed aboard the USS Wichita from July 1989 to June 1992.  Development for verification of this stressor, and particularly of any casualties with the name of "Patrick" during the Veteran's service aboard the USS Wichita, has not been accomplished.  Alternatively, the Veteran contends that he has an acquired psychiatric disorder that is secondary to his service-connected disabilities, and particularly to the pain and functional impairment associated with his service-connected disabilities.  See July 2015 video conference hearing.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In light of the Veteran's reported in-service stressor, which appears to be verifiable, the matter of entitlement to service connection for an acquired psychiatric disorder should be remanded for additional development, to include verification of the alleged stressor.  

In regards to the Veteran's claims for initial increased ratings for his cervical spine disability, and associated right and left upper extremity radiculopathy, the Veteran was last afforded a VA examination in September 2013.  The evidence of record indicates that the disabilities have worsened in severity.  See, e.g., September 2014 private treatment records (noting the Veteran's complaint of worsening neck pain and extra tightness in his neck); see also September 2015 private treatment records (showing the Veteran underwent cervical facet ablation procedure).  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination(s) to assess the current nature, extent, and severity of his cervical spine disability, and associated right and left upper extremity radiculopathy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, these issues must be remanded.  

Finally, as these matters are being remanded, the Veteran's claims file should be updated to include recent VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determination of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's psychiatric disorder, cervical spine, and right and left upper extremity radiculopathy.  Any additional pertinent records identified during the course of the remand should also be obtained (to specifically include the operative report of his second cervical spine surgery in approximately October 2012).  

2. The RO must attempt to verify the Veteran's alleged stressor that in approximately January 1990, the death of a service member named "Patrick" aboard the USS Wichita.  In the event the response is negative for January 1990, exhaustive attempts should be made to verify the stressor during the Veteran's entire service aboard the USS Wichita (from July 1989-June 1992).  All development efforts and responses must be documented in the claims file.  

3. After the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorders.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 
a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  Specifically, does he have PTSD based on a stressor event in service?  Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD, the criteria he fails to meet should be identified.  

b) As to each psychiatric diagnosis other than PTSD found to be present, the examiner should opine whether it is at least as likely as not that such entity had its onset in service.  

c) Please state whether it is at least as likely as not that the Veteran has a psychiatric disorder that is caused by his service-connected disabilities, to include the aggregate impact of the conditions, to include the pain and functional impact of the service-connected disabilities.  

d) Please state whether it is at least as likely as not that the Veteran has a psychiatric disorder that was aggravated by his service-connected disabilities, to include the aggregate impact of the condition, to include the pain and functional impact of the service-connected disabilities.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's cervical spine disability and associated right and left upper extremity radiculopathy.  

The examiner should identify all spine orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine.  

In addition, the examiner should state the frequency and duration of any incapacitating episodes produced by the Veteran's cervical spine disability, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  

The examiner is also asked to assess and discuss the severity of the Veteran's service-connected radiculopathy of the right and left upper extremities, and report whether the radiculopathy symptomatology is best characterized as "mild," "moderate," "severe," or if there is complete paralysis.  

The examiner should explain the rationale for all opinions expressed.  

5. The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed to response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


